 Illthe Matterof GEO.B.LIMBERT&Co.andUNITEDSTEELWORKERSOF AMERICA,DISTRICT31, C. I.O.Case No. B-5578.-Decided July 201, 1943Mr. George M. Sundhein,andPopedBallardbyMr. William F.Price,of Chicago, Ill., for the Company.Mr. Norman L. Harris,of East Chicago, Ind., for the C. I. O.Mr. Daniel D. Carmell,of Chicago, Ill., for the A. F. L.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,District 31, C. I. 0., herein called the C. I. 0., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Geo. B. Limbert & Co., East Chicago, Indiana, hereincalled the Company, the National, Labor Relations Board -providedfor an appropriate hearing upon due notice before William W. Ward,Jr.,Trial Examiner.Said hearing was held at Chicago, Illinois,on June 22, 1943. The company, the C. I. 0., and Steamfitters Pro-tective Association, Local 597, A. F. of L., herein called the A. F. L.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeo. B. Limbert & Co. is an Illinois corporation engaged in themanufacture and sale of fabricated piping. Its general offices andwarehouse are located in Chicago, Illinois. Its only plant is located51 N. L. R. B., No. 102.591 592DECffSIONS OF NATIONAL LABOR RELATIONS BOARDin East Chicago, Indiana.During the year 1942, the Company pur-chased raw materials, consisting of steel and iron pipe, cast iron,bolts, gaskets, and allied products, amounting in value to more than$800,000, of which approximately 80 percent was shipped to theCompany's plant from points outside the State of Indiana.Duringthe same period, the Company sold finished products, amounting invalue to more than $1,400,000, of which approximately 80 percentwas shipped to points outside the State of Indiana.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVED'United Steelworkers of America, District 31, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.Steamfitters Protective Association, Local 597, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 26, 1943, the C. I. O. notified the Company by letter that itrepresented a majority of the Company's, employees, and requestedrecognition as exclusive bargaining representative.The Companyreplied, by letter of May 31, 1943, that it was operating under a con-tract with the Steamfitters Protective Association, Local 597, A. F. L.The A. F. L. and the Company, on June 1, 1939, entered into a col-lective bargaining contract which, according to its terms, expired onJune 1, 1940.On May 5, 1943, the A. F. L. and the Company enteredinto a contract to become effective June 1, 1943, and to continue in forcethrough May 31, 1944, with provision for automatic renewal from yearto year thereafter in the absence of written notice by either partyto the other served within 90 days prior to its expiration date. It wasstated in the contract of May "5, 1943, and evidence was adduced onbehalf of the A. F. L. and the Company at the hearing, that the con-tract of June 1, 1939, which contained no provision for renewal, hadnevertheless been renewed from year to year by oral agreement be-tween the parties.Both the A. F. L. and the Company contend thatthey have been operating under a continuing contract since June 1,1039,' and that the contract constitutes a bar to a determination ofrepresentatives at this time.From the record, the salient facts of which are as above set forth, itwould appear that from June 1, 1940, to May 5, 1943, the A. F. L. andthe Company were not bound in contractual relationship by any in- GEO. B. LIMBE!RT & CO.593,strument in writing.The established policy of the Board has been to,favor the reduction to a properly executed instrument in writing of allmatters of contractual relationship, as furthering the stability of laborrelations.'It is not necessary in this case, however, for us to determinewhether the contract of June 1, 1939, constituted, during the period ofits claimed oral extension, a bar to an election because this contractis not claimed to have been extended beyond May 31, 1943, and isclearly no longer in effect.Although it was testified that negotiationsfor a new contract were commenced sometime during December of1942, yet the new contract was not executed until May 5, 1943, prior to.which time the C. I. O. had given notice to the Company of its claimto representation. Inasmuch as the contract of June 1, 1939, is clearlyterminated, and the contract of May 5, 1943, was entered-into after no-tice had been received of the claim of the C. I. O. to representation, wefind that neither contract is a bar to a determination of representatives,at this time.A statement of the Regional Director, introduced in evidence at the-hearing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning-of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are agreed that a general production and maintenance-unit is appropriate, and all agree that salesmen, truck drivers, office-workers, and plant superintendents should be excluded.The C. I. O.,_however, contends that the Company's watchmen should be included,-and the A. F. L. and the Company contend that they should be ex-cluded.The Company employs three watchmen. They do not wearuniforms and are not armed.Their principal duty is to make hourly-rounds of the plant, but this duty occupies less than 50 percent oftheir time.They also fire boilers, perform certain duties similar tothose of janitors, and do odd jobs about the plant. It does not appearthat they have been deputized or sworn in as members of the auxiliary-militarypolice.Inasmuch as these plant-protection employees1 SeeMatterof Eticor,Inc.,46 N. L. R. B. 10352The RegionalDirector reported that the C. I. 0 submitted 97 authorization and member-ship cards,of which 91appeared to bear the genuine original signatures of persons whose,names areon the Company's pay roll of April 30, 1943, containingthe names of 125 personswithin the unit claimed to be appropriate.Of the cardsbearing aliparently genuine originalsignatures of persons whose names are on the above-mentioned pay roll,42 were dated in.,April 1943, 5 in May 1943, and 44 were undated.The A. F. L.relies upon the contract referred to above as establishing its interest.. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDspend half, or more, of the time engaged in work similar to that per-formed by the production and maintenance employees, and in theabsence of any showing that they are militarized, we shall includethem in the unit.We shall, however, exclude armed or militarizedguards, if any.At the hearing, controversy developed concerning inclusion withinthe unit of six employees allegedly listed on the Company's pay rollas foremen.'The C. I . O. contends that these employees should beexcluded from the unit as supervisory employees.The Companycontends that they are not supervisors and should be included.Therecord indicates that they are production employees who performmanual work the greater portion of their time.They also distributeshop orders, or working plans, to the employees with whom theywork.The' record does not clearly indicate, however, whether thesemen are empowered to make effective recommendations to the plantsuperintendent or plant manager concerning the disciplining of em-ployees, or otherwise to effect changes in the status of employees. In-asmuch as the record fails to define with any degree of certainty theextent of their authority, we shall exclude or include these employeesdepending upon whether they fit the definition of supervisory em-ployees hereinafter set forth.We find that all production and maintenance employees of the Com-pany, including watchmen, but excluding salesmen, truck drivers,clerical employees, armed or militarized guards, and all supervisoryemployees with authority to hire, promote', discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediatelyprecedingthe date of the Directionof Electionherein,subject tothe limitationsand additions set forth in the Direc-tion.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,sThe employees,Joseph L. Jones, Tony Mataske, Allesandro Ieule, Serge Nelson, ReeseLloyd, Sr., and ReeseLloyd, Jr.,are claimedby the C. I. 0.to be listed on the pay roll asforemen.However,no pay roll was submitted in evidencein substantiation of this claim.The record further indicates that ReeseLloyd, Sr , hasnow been transferred to a position,as shipping clerk and hence falls within the category of clerical employees hereinafterexcluded from the appropriate unit. GE'O.B. LIMBE'RT & CO.595and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with George B.Limbert & Co., East Chicago, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date.of this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause, to determine whetherthey desire to be represented by United Steelworkers of America, Dis-trict 31, C. I. 0., or by Steamfitters Protective Association, Local 597,A. F. of L., for the purposes of collective bargaining, or by neither.540612-44-vol. 51-39